MacIntyre, J.,
concurring specially. “The principle is clearly deducible that without any request of counsel or reminder of the court by counsel, the instructions of the court must substantially embrace the rule of law on the issues between the parties which the evidence makes. If that be done substantially, then there is a line of decisions cited by counsel for the defendant in error, to the effect that if the charge be not full enough or clear enough or omits something that would put one side or the other more fairly before the jury than the charge given does, then the notice of the court must be called thereto, or the party complaining will not be heard here.” Central Railroad v. Harris, 76 Ga. 501, 511. If we concede that the charge on emergency, indefinite as it was, might have covered this issue in a very limited and restricted way, yet, the question of whether an intervening cause brought about an emergency was a material issue raised by both the defendant’s statement and the evidence, and the requested charge on this issue being pertinent, applicable, and adjusted to the evidence and the issues in the case, the defendant was entitled to have said requested charge given to the jury, or at least the principles of law stated in the request should have been clearly given in the charge even though not in the language of the request. I think a new trial should be *514granted for the reason that the judge failed to clarify, upon request, his charge on emergency.
I can not agree with the majority opinion that the evidence did not authorize the-verdict; for after verdict, in passing upon the motion for new trial, that view of the evidence which is most unfavorable to the accused must be taken, for every presumption and every inference is in favor of the verdict. Vandieviere v. State, 58 Ga. App. 18 (197 S. E. 338).